Exhibit 10.2
SECOND AMENDMENT TO AMENDED AND RESTATED
EMPLOYMENT AND CONSULTING AGREEMENT
     THIS SECOND AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AND CONSULTING
AGREEMENT (this “Second Amendment”) made as of the 25th day of August, 2010 by
and between THOMAS VIERTEL, residing at 333 West 56th Street, Apt 11H, New York,
NY 10019 (“Executive”), and PRESIDENTIAL REALTY CORPORATION, a Delaware
corporation having offices at 180 South Broadway, White Plains, New York 10605
(the “Company”).
W I T N E S S E T H:
     WHEREAS, Executive and the Company entered into that certain Employment and
Consulting Agreement, made January 31, 2005, as of January 1, 2004, which
agreement was modified by a First Amendment dated January 3, 2006, then amended
and restated as of December 12, 2007 and, as so amended and restated, modified
by a letter agreement dated October 13, 2008 (collectively, the “Agreement”);
and
     WHEREAS, the parties desire to modify the Agreement.
     NOW, THEREFORE, it is agreed by the parties as follows:
     1. All capitalized terms used in this Second Amendment and not otherwise
defined shall have the meaning ascribed thereto in the Agreement.
     2. Notwithstanding anything in the Agreement to the contrary, in addition
to any other basis for a termination of the Agreement in accordance with the
terms thereof, the Agreement shall terminate on the earlier of (i) that date
specified in a notice (the “Termination Notice”) given by the Company to
Executive terminating the Agreement, provided that the Termination Notice may
not be given prior to November 30, 2010 and the date of termination specified in
the Termination Notice shall not be less than one (1) month from the giving of
the Termination Notice, and (ii) that date (the “Liquidation Date”) that the
Company’s assets are transferred to a

 



--------------------------------------------------------------------------------



 



liquidating trust (the earlier of (i) and (ii) above being hereinafter referred
to as the “Termination Date”).
     3. Effective as of the Termination Date, the Term of the Agreement (which
includes the Employment Term and the Consulting Term) shall end. Further, there
shall be no Retirement Period and, accordingly, no Retirement Payments.
     4. (a) Subject to the following, as of the Termination Date, Executive
shall have no further right to any compensation, fee or benefit from the
Company, including but not limited to any salary, bonus, retirement payment,
consulting payment, paid vacation, paid sick leave, fringe benefit, pension
contribution (other than as described in Section 5 of this Second Amendment),
insurance, or the use of an automobile, which would otherwise have been part of
Executive’s compensation package under the Agreement had the same not been
terminated (all of said items and/or the cost thereof being sometimes
hereinafter referenced to as “Executive’s Overall Compensation”).
          (b) In consideration of the termination of Executive’s right to
thereafter earn or receive any of Executive’s Overall Compensation, subject to
the following, as of the Termination Date Executive shall be entitled to receive
the sum of $745,400.00 (the “Lump Sum Amount”), payable in accordance with this
Second Amendment. In addition, on the Termination Date, the Company shall sign
over to Executive title to the automobile now owned by the Company and used by
Executive in performing his duties as such, in its then “as is” condition,
provided that if said automobile is damaged between the date hereof and the
Termination Date and not repaired, the Company shall pay over to Executive any
insurance proceeds received by the Company not used to repair the automobile,
less the amount, if any, paid by the Company to provide Executive, in the
interim, with a temporary replacement automobile.
     5. (a) At any time hereafter that the Company’s quarterly financial
statement reflects that the amount (the “Net Available Cash Amount”) by which
the sum of the Company’s (i) cash, (ii) cash equivalents, and (iii) marketable
securities, exceeds the sum of (x) the Company’s potential liability for the
cost of environmental clean-up at Maple Tree Industrial Park, located in Palmer,
Massachusetts, as reflected on said financial statement, and (y) unescrowed
tenant security deposits held by the Company, by more than $2,000,000.00, within
ten (10) days following the issuance of

 



--------------------------------------------------------------------------------



 



said financial statement the Company shall apply the amount by which the Net
Available Cash Amount exceeds $2,000,000.00 to satisfy any underfunding in the
Company’s Defined Benefit Plan (the “Plan”) which then exists until the Plan is
deemed fully-funded. Notwithstanding the foregoing, if at any time following the
Liquidation Date the Company’s quarterly financial statement reflects that the
Net Available Cash Amount exceeds $1,500,000.00, within ten (10) days thereafter
the Company shall apply the amount by which the Net Available Cash Amount
exceeds $1,500,000.00 to satisfy any underfunding of the Plan which then exists
until the Plan is deemed fully-funded.
          (b) When the Plan has been fully-funded in accordance with the
foregoing, the Company shall cause the Plan to be terminated and the proceeds
thereof distributed to the participants therein in accordance with their
respective allocable share thereof.
     6. The Lump Sum Amount shall be paid as follows:
          (a) On the first day of the first full calendar month following the
Termination Date, and on each of the next seventeen (17) monthly anniversaries
thereof, the Company shall pay Executive the sum of Nine Thousand Five Hundred
and 00/100 ($9,500.00) Dollars, and on each subsequent monthly anniversary
(following the aforesaid seventeen (17) monthly anniversaries), the Company
shall pay Executive the sum of Ten Thousand and No/100 ($10,000.00) Dollars, in
each case by check, subject to collection, sent to Executive at the address for
Executive first set forth above or any other address designated by Executive by
notice given to the Company in accordance with the Agreement, provided that any
such monthly payment shall not exceed the amount of the Lump Sum Amount then
outstanding.
          (b) When the Plan has been fully-funded in accordance with Section 5
of this Second Amendment, at any time thereafter that the Company’s quarterly
financial statement reflects that the Net Available Cash Amount exceeds
$2,000,000.00 or, following the Liquidation Date, exceeds $1,500,000.00, within
ten (10) days following the issuance of said financial statement the Company
shall pay to Executive the lesser of (i) 29.06% of the amount by which the Net
Available Cash Amount exceeds $2,000,000.00 or $1,500,000.00, as the case may
be, and (ii) the Lump Sum Amount then remaining due and owing.

 



--------------------------------------------------------------------------------



 



     7. In the event the Company has terminated the Agreement in accordance with
this Second Amendment and the Lump Sum Amount has not been paid in full in
accordance with Section 6 of this Second Amendment, at any time following the
Liquidation Date that all liabilities of the Company have been satisfied other
than those remaining under the Agreement, that certain Employment Agreement
between the Company and Steve H. Baruch, and that certain Employment Agreement
between the Company and Jeffrey F. Joseph, the Company shall apply any remaining
assets of the Company to (i) first satisfy any underfunding of the Plan that
then exists until the Plan is deemed fully-funded (at which time the Plan shall
be terminated), and (ii) then up to 29.06% of the balance on account of the
remaining unpaid Lump Sum Amount.
     8. Until such time that the Company has both (a) fully-funded the Plan in
accordance with this Second Amendment, and (b) if the Agreement has been
terminated in accordance with this Second Amendment, paid the Lump Sum Amount in
full, the Company shall not pay any dividends to shareholders of the Company
except as may be required to maintain the Company’s status as a real estate
investment trust.
     9. Should the Company elect to terminate the Agreement in accordance with
the terms of this Second Amendment, for a period of eighteen (18) months
following the Termination Date, Executive shall render to the Company such
consulting services as Executive would have been obligated to provide to the
Company in accordance with the Agreement during the Consulting Term.
     10. Except as specifically provided in this Second Amendment, the Agreement
shall remain unmodified and in full force and effect.
[SIGNATURE PAGE FOLLOWS]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Second Amendment as of
the day and year first above written.

            COMPANY:

PRESIDENTIAL REALTY CORPORATION
      By:   /s/ Robert Feder         Robert Feder        Chairman of the Board
of Directors        EXECUTIVE:
      By:   /s/ Thomas Viertel         Thomas Viertel             

 